Citation Nr: 0637032	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  99-03 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for a seizure disorder 
as secondary to schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In March 2001, November 2002, and 
September 2003 the Board remanded the case for further 
development.

The September 2003 Board remanded the question whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for schizophrenia, and to 
secure any Social Security Administration records.  The RO 
was also instructed to adjudicate the issue of entitlement to 
service connection for a seizure disorder as secondary to 
schizophrenia if the claim of entitlement to service 
connection for schizophrenia was reopened. 


FINDINGS OF FACT 

1. An unappealed rating decision dated in February 1995, the 
RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a nervous disorder. 

2. The evidence associated with the claims file subsequent to 
the February 1995 rating decision is cumulative and 
redundant, and it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for schizophrenia. 

3. The veteran is not service connected for schizophrenia, 
hence, there is no legal basis to award secondary service 
connection based on that disorder. 


CONCLUSIONS OF LAW 

1. The RO's February 1995 decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for a nervous disorder is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006). 

2. The additional evidence presented since the February 1995 
rating decision is not new and material, and the claim of 
entitlement to service connection for schizophrenia has not 
been reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2000). 

3. A seizure disorder is not proximately due to or the result 
of a service-connected psychiatric disability. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.303, 3.304, 3.102, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.	The Veterans Claims Assistance Act of 2000 (VCAA) 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. 

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in May 2004 informed the 
veteran of the information needed as to new and material 
evidence claims. To qualify as new evidence, the veteran was 
informed that it must be submitted to VA for the first time. 
New evidence documents could be documents, statements from 
laypersons, medical reports, or other similar evidence. 
Evidence that is cumulative and tends to reinforce a 
previously established point is not considered new. To 
qualify as "material evidence", the veteran was told that 
additional information must bear directly and substantially 
upon the issue for consideration. It was noted that evidence 
of recent treatment would show only the present existence and 
generally would not establish a new factual basis on which 
service connection could be considered. Until new and 
material evidence is received, the veteran was informed that 
his claim would not be considered reopened and further action 
would not be warranted on the issue. A supplemental statement 
of the case dated in July 2006 readjudicated the claim and 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal. 

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible. Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute. The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence. Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal. Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication. ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development. The service medical 
records are available as well as all medical treatment 
records. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 

II. New and material evidence 

Entitlement to service connection for a nervous disorder was 
most recently denied by the RO in a February 1995 rating 
decision.  In June 1998, the veteran again sought to reopen 
his claim for service connection for schizophrenia.  An 
October 1998 rating decision denied the veteran's request to 
reopen as he failed to submit the requested new and material 
evidence.  The veteran filed a timely appeal with respect to 
the October 1998 denial. 

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo. See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001). If it is found that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant. Id. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted. Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996). 

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record. See also Struck v. Brown, 9 Vet. App. 145, 
151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993). "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a). In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The record at the time of the February 1995 rating decision 
consisted of the following: 

On examination prior to entrance onto active duty, 
psychiatric findings were normal. He denied all 
symptomatology associated with nervous disorders. The June 
1977 separation examination reports notes that the veteran 
was psychiatrically normal despite the appellant's claim that 
he was having trouble sleeping, depression, and nervous 
trouble.

According to a June 1981 Board decision, in October 1978, the 
veteran applied for medical benefits from the Veterans 
Administration. At that time, it was indicated that he 
requested help at the insistence of his family. His mother 
reported that he was hostile and threatened to kill members 
of his family. He reported that his only problems were lack 
of money and lack of employment. He noted that he dropped out 
of school because of lack of funds. The nurse practitioner 
stated that the veteran was very nervous during the 
interview. He evaded questions about his thoughts. He looked 
around the room as he spoke and evaded eye contact with the 
interviewer. He refused to see a physician. 

Also noted in the June 1981 Board decision is a report of 
contact dated in October 1978 which indicates that the 
veteran's mother telephoned the VA and requested 
authorization for the veteran's admission to a private 
hospital. She stated that the veteran placed his clothing in 
a hot stove, used an electric fan all year long and informed 
her that he had planned to burn her and her house, went 
around the house nude, and created fear among family members. 
His mother was informed that hospitalization could not be 
authorized. 

The veteran was admitted to the VA hospital in April 1979 
because of a drinking problem. He stated that he had been 
depressed because he was unable to get a job and he felt like 
everyone was against him. He said that he was an introvert, 
that he had no friends and that he had a very poor 
relationship with his family. Following mental status 
examination and treatment he was diagnosed in May 1979 with 
paranoid schizophrenia and alcoholism. 

The veteran was admitted to the VA Medical Center (VAMC) in 
December 1979 due to auditory hallucinations and agitation 
after he had run out of medication. He was discharged in 
March 1980. The final diagnosis was paranoid schizophrenia. 

The veteran was readmitted to the VAMC several days following 
discharge. He stated that his medication was no good, that he 
was depressed and he was unable to stay in one place very 
long. He was discharged in early June 1980 with a final 
diagnosis of paranoid schizophrenia. 

A VA examination performed in August 1980, the veteran 
reported having finished high school, having disagreements 
with his family, and being unable to find work following 
separation from service. He stated that he needed money. The 
psychiatric diagnosis was paranoid schizophrenia. A pertinent 
nexus opinion was not offered. 

In a January 1981 statement, the veteran reported that he 
remained a patient at the VA hospital. VA hospital records 
show hospitalization from August 1980 to February 1981. He 
was also hospitalized at various times in 1982, 1984 and 
1986. 

The veteran was treated by VA from May to June 1987. It was 
noted that he had a prior history of twelve neuropsychiatric 
admissions and a total hospitalization time of approximately 
four years (according to the veteran). It was noted that 
numerous attempts have been made to rehabilitate the veteran, 
none of them have succeeded. During the course of the 
hospitalization, it was noted that the veteran became a very 
definite management problem. After approximately one week of 
observation in a drug free state, the examiner noted that the 
veteran did appear to have a thought disorder. The diagnoses 
included atypical depression versus schizoaffective disorder 
and probable paranoid personality. 

At a VA psychiatric evaluation in March 1988, the veteran 
reported that he had a nervous breakdown in service but it 
was not recognized there and did not get the promotion "he 
deserved." He stated that he developed paranoid persecutory 
delusions and felt that people were getting him. After 
service he indicated he was hospitalized for the same 
complaints and since then had received years of inpatient 
hospital care. The examiner noted that he veteran had 
psychotic features and felt depressed with poor response to 
past therapeutic intervention. The diagnosis was 
schizophrenia versus schizoaffective disorder. 

The veteran again hospitalized by VA at various times between 
January 1989 and November 1992. The diagnoses included 
schizophrenia and cocaine abuse. 

In December 1993, the veteran was admitted to the VA hospital 
with a diagnosis of schizophrenia, schizo-affective type and 
was discharged in January 1994 with a diagnosis of bipolar 
disorder. He was referred to day treatment, and in January 
1994, the veteran was seen by the Patient Compliance 
Committee because he had lent some money to another patient 
and was holding the clothes of this patient as collateral. 
The Patient Compliance Committee did not approve of his 
behavior and discharged him Irregular. 

Evidence received since the February 1995 rating decision 
consists of the following: 

The veteran was hospitalized by the VA from February 1998 to 
March 1998. VA outpatient treatment records dated May to 
September 1998 show treatment for his schizophrenia. The 
veteran was again hospitalized in December 1998. 

The veteran submitted a VA admission for February 1993 which 
showed he was admitted to a substance dependence treatment 
program for cocaine abuse. 

The veteran submitted VA treatment records dated in December 
1998 showing treatment for schizophrenia. 

In March 2001, the Board remanded the issue to the RO to 
obtain any outstanding treatment records. 

VA treatment records dated December 1998 to April 2001 show 
ongoing treatment for schizophrenia. 

At his February 2002 Travel Board hearing, the veteran 
testified that he had been treated for depression in 1978 or 
1979 and was diagnosed with schizophrenia in 1983 or 1984 in 
California. He stated that all the doctors he saw in 
California related his schizophrenia to service. He also 
testified that a Dr. Shaw at the VAMC in Tuskegee, Alabama 
opined that the veteran's current schizophrenia was related 
to his military service. 

In a November 2002, the Board remanded the issue so that the 
RO could secure all inpatient and outpatient treatment 
records from the VAMC in Tuskegee, Alabama for the period 
July 1977 to January 1980, with particular effort to be taken 
to secure VA records authored by Dr. Shaw. 

VA treatment records dated July 1989 to October 1992 showed 
treatment for schizophrenia. 

A December 2002 reply from the VAMC Tuskegee, Alabama stated 
there was no record of treatment for November 1977 to January 
1980. 

In September 2003, the Board remanded the issue so that the 
RO could obtain outstanding Social Security Administration 
records. 

In January 2006, the RO received a response from the Social 
Security Administration. The only information in the 
veteran's file was an original application for benefits (SSA-
16). A copy of the veteran's application was provided by the 
Social Security Administration. The application was signed in 
May 2004 and claimed he was disabled as of April 1986. 
Through a government electronic sharing system, it was 
discovered that the Social Security disability claim was 
denied. 

There is no additional medical evidence since the February 
1995 rating decision concerning the veteran's schizophrenia 
showing a nexus to service. The VA treatment records dated 
January 1989 to October 1992 are new; however, they do not 
show that the veteran developed schizophrenia in service or 
that a psychosis was compensably disabling within one year 
following separation from active duty. Therefore, the 
evidence is not material. What was missing at the time of the 
February 1995 rating decision and what is missing now, is 
competent medical evidence linking his schizophrenia to 
service, or competent evidence showing the onset of 
schizophrenia within one year from separation from service.  

As the evidence added to the record shows that the veteran 
has been treated for schizophrenia and drug abuse, a fact 
previously known, his attempt to reopen the claim fails 
because the evidence is cumulative and redundant. 

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service are acknowledged, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent to offer such evidence since it has not been shown 
that he has the necessary medical skills and training to 
offer opinions on medical questions. Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). The veteran's contentions in 
this regard were previously of record and his current 
contentions, being essentially the same, are not new and 
material to his claim. 

In absence of new and material evidence, the request to 
reopen the claim of service connection for schizophrenia 
falls short of the standard established in 38 C.F.R. § 3.156. 
Accordingly, the request to reopen the claim must be denied. 

III. Seizure disorder as secondary to schizophrenia 

Since schizophrenia is not a service connected disorder, the 
veteran's claim for service connection for a seizure disorder 
secondary to schizophrenia is denied as a matter of law. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310. 

ORDER 
As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for 
schizophrenia, the benefit sought on appeal is denied. 
Entitlement to service connection for a seizure disorder is 
denied. 


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for schizophrenia, the 
benefit sought on appeal is denied.

Entitlement to service connection for a seizure disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


